Citation Nr: 1410224	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or housebound status, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.  He died in January 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied, in pertinent part, the Appellant's claim of entitlement to special monthly pension based on the need for aid and attendance or housebound status, for accrued benefits purposes.  The Appellant apparently disagreed with this decision in March 2011, although a review of the claims file indicates that, on the October 2011 Appeal Certification Worksheet, PMC personnel stated that a copy of her notice of disagreement is missing.  She perfected a timely appeal in June 2011.

As is explained below in greater detail, a review of the Veteran's Virtual VA paperless claims file shows that he filed an informal claim of entitlement to special monthly pension based on the need for aid and attendance or housebound status in October 2009.  The Board notes that the Appellant has not filed a VA Form 21-0847, "Request For Substitution Of Claimant Upon Death Of Claimant," seeking substitution as the claimant with respect to any claim which was pending and unadjudicated at the time of the Veteran's death.  In any event, because the Appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013) (providing for substitution of claimants for Veterans who died after October 10, 2008).      


FINDINGS OF FACT

1.  The record evidence shows that, prior to his death, the Veteran was not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.

2.  The record evidence shows that, prior to his death, the Veteran required an in-home health aide and was frail, confined to his bed for 20 hours a day, unable to stand, wheelchair-bound, and needed assistance in moving from his bed to a chair.

3.  The record evidence shows that, prior to his death, the Veteran could not perform self-care tasks or other activities of daily living or protect himself from the dangers or hazards of his daily environment due to physical incapacity; he was incontinent, unable to feed himself, and needed assistance in bathing and tending to other hygiene needs.

4.  The record evidence shows that, prior to his death, the Veteran substantially was precluded from leaving his home or its immediate premises due to physical incapacity.

5.  The record evidence shows that, prior to his death, the Veteran did not have a single permanent disability ratable at 100 percent and another separate and distinct disability separately ratable at 60 percent or more.


CONCLUSION OF LAW

The criteria for special monthly pension based on aid and attendance, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1513, 1521, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).  In light of the fully favorable determination to grant SMP based on the need for aid and attendance, for accrued benefits purposes, no further discussion of VCAA compliance is necessary regarding this issue. 

Accrued Benefits - Special Monthly Pension

The Appellant contends that she is entitled to special monthly pension (SMP) based on the need for aid and attendance or housebound status, for accrued benefits purposes.  She specifically contends that, prior to his death, the Veteran was so helpless as to require the regular assistance of an in-home health care aide or was housebound.

Laws and Regulations

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in January 2010.  The Appellant filed her accrued benefits claim in February 2010; thus, her accrued benefits claim was timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.

Under 38 U.S.C.A. § 1513, "[t]he Secretary shall pay to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 of this title ... (as prescribed in subsection (j) of that section) pension at the rates prescribed by section 1521 of this title and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section."  38 U.S.C.A. § 1513(a) (emphasis added).    

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance; or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).  

SMP at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, a patient in a nursing home because of mental or physical incapacity, or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)- (c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Court has held that the Veteran must be unable to perform one of the enumerated disabling conditions found in 38 C.F.R. § 3.352(a) but his or her condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of the regular aid and attendance of another person also may be met if he or she is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

SMP is payable at the housebound rate if, in addition to having a single permanent disability rated 100 percent disabling under the Rating Schedule (not including ratings based upon unemployability under 38 C.F.R. § 4.17), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of disability or disabilities.  A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  The Federal Circuit recently emphasized that all Veterans, regardless of the age at which they applied for SMP, are required to show that they have a single permanent disability rated 100 percent disabling in order to receive SMP at the housebound rate.  See Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012), overruling Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Factual Background

A review of the Veteran's Virtual VA paperless claims file shows that, in a Report of Contact dated on October 29, 2009, a Veterans Service Officer (VSO) from the Placer County Veterans Service Office filed an "Informal Claim" on the Veteran's behalf.  The "Informal Claim" was a fax transmission indicating that the Veteran was filing a claim for aid and attendance and "new improved pension."  This document is labelled "Third Party Correspondence" in the Veteran's Virtual VA paperless claims file and the "Date of Receipt" is October 29, 2009.  It appears that this document was faxed to the PMC.  

A review of the Veteran's claims file shows that a VA Form 21-526, "Veteran's Application For Compensation Or Pension" was signed by the Veteran, dated on December 20, 2009, and was date-stamped as received by the PMC on January 5, 2010.  The Board notes that the VSO from the Placer County Veterans Service Office who faxed the Veteran's "Informal Claim" for SMP to the PMC in October 2009 was copied on this claim which was filed by a VSO from The American Legion.

In a January 21, 2010, letter, the PMC notified the Appellant that it had received information from SSA showing that the Veteran had died on January [redacted], 2010.  The PMC also notified the Appellant that, because the Veteran had died, it had stopped processing the Veteran's request for SMP.

The Appellant filed a claim of entitlement to SMP based on aid & attendance or housebound status, for accrued benefits purposes, on a VA Form 21-534, "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)," dated on January 29, 2010, and date-stamped as received by VA on February 2, 2010.

Attached to the Appellant's February 2010 VA Form 21-534 was a copy of a VA Form 21-2680, "Examination For Housebound Status Or Permanent Need For Regular Aid And Attendance," dated on October 8, 2009.  A review of this examination report shows that the words "SEE ATTACHED" were stamped in boxes marked "Complete Diagnosis" and "What Disabilities Restrict The Listed Activities/Functions."  This examination report indicated that the Veteran was confined to his bed for 12 hours overnight and for 8 hours during the day.  The Veteran "can't hold utensils" or prepare his own meals.  He "can't walk or stand" and needed "hands on" assistance in bathing and tending to other hygiene needs.  He was not legally blind although his corrected vision was not provided.  He required nursing home care because he was "too much for [his] wife to handle" and also required an in-home health aide.  The Veteran also required medication management because he had "too many medications & instructions."  His wife handled his finances.  The Veteran was "in [a] wheelchair [and] frail."  He was unable to grip fine movements, feed himself, button clothing, shave, or attend to the needs of nature using his upper extremities.  His wife bathed, shaved, and washed him.  He was unable to stand and "confined to hosp[ital] bed."  He also was "wheelchair bound [and] needs assistance from bed to chair."  He was incontinent and wore adult diapers.  He was "totally homebound" except for attending doctor's appointments and going to dialysis "by medical transport" 3 times per week.  Although it is not entirely clear from a review of the attachments to the Appellant's VA Form 21-534 what is referred to in "SEE ATTACHED" on the October 2009 VA examination report, it appears that this refers to a lengthy list of the Veteran's medical problems and diagnoses dated in October 2009 which is included in the attachments to the Appellant's VA Form 21-534.

In March and September 2010, the Appellant submitted information to the PMC regarding the Veteran's medical expenses prior to his death.

In a statement attached to her substantive appeal (VA Form 9) dated in June 2011, the Appellant contended that she had filed her claim with a Veterans Service Organization originally in July 2009.  "I was told that everything was in order and I would be hearing from your office and that I should expect it to take time."  She asserted that she first heard from VA in a letter dated on January 7, 2010, when she was told "that you are working on my application.  I would assume that means that you must have had it for some time since it was in the process of being worked on."  The Appellant also described the Veteran's condition prior to his death:

My husband came home from the hospital in July 2009.  He was bedridden and in diapers and unable to do anything for himself.  He went to dialysis three times a week by medical transport that we paid for.  We also rented all the equipment to keep him at home where he would be more comfortable.  I fed, bathed, and cared for him until I myself was so exhausted that I spent 2 nights in the emergency room with shingles.  In December when I was unable to physically take care of him, my daughters and I moved him to a private facility.  He passed away in the dialysis center on January [redacted], 2010.

Analysis

Initially, the Veteran was examined for purposes of determining entitlement to aid and attendance or housebound benefits on October 8, 2009.  As noted in the Introduction, an informal claim of entitlement to SMP based on aid and attendance/housebound status was docketed in the Veteran's Virtual VA paperless claims file on October 28, 2009.  The Veteran's VA aid and attendance/housebound examination report, dated on October 8, 2009, was date-stamped as received by the RO on February 8, 2010, when the Appellant filed her formal claim of entitlement to SMP based on aid and attendance or housebound status, for accrued benefits.  Although the RO correctly noted that this examination report was received after the Veteran's death, the Board finds that it was constructively of record prior to the Veteran's death.  The Court has held in this regard that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to special monthly pension (SMP) based on housebound status, for accrued benefits purposes.  The record evidence shows that, during his lifetime, the Veteran did not meet all of the basic eligibility criteria for SMP based on housebound status.  The Board notes initially that, prior to the Veteran's death, service connection was not in effect for any disabilities so he did not have a single disability rated as 100 percent disabling or sufficient additional disability rated as 60 percent disabling in order for the Appellant to be eligible for SMP based on housebound status, for accrued benefits purposes.  See Chandler, 676 F.3d at 1045.  

Nevertheless, although the Veteran did not meet the criteria for SMP based on housebound status, the evidence physically and constructively on file at the time of the Veteran's death shows that he met the enumerated eligibility criteria for awarding SMP based on the need for aid and attendance, for accrued benefits purposes.  As an initial matter, the Board notes that 38 U.S.C.A. § 1513(a) eliminates the threshold requirement in 38 U.S.C.A. § 1521 that the veteran be permanently and totally disabled from non-service-connected disability not the result of willful misconduct in order to receive pension.  See Chandler, 676 F.3d at 1050.  Thus, as the Veteran was over 65 years of age when he applied for pension and met the service requirements of 38 U.S.C.A. § 1521(j), he may still be entitled to SMP based on aid and attendance if he meets the criteria applicable to pension paid under 38 U.S.C.A. § 1521(d).  See 38 U.S.C.A. §§ 1513(a), 1521(a), (j).       

A review of the October 2009 VA aid and attendance/housebound examination shows that the Veteran was unable to "hold utensils" or prepare his own meals.  He needed "hands on" assistance in bathing and tending to other hygiene needs.  He was not legally blind although his corrected vision was not provided.  He required nursing home care because he was "too much for [his] wife to handle" and required an in-home health aide.  The Veteran also required medication management because he had "too many medications & instructions."  His wife handled his finances.  The Veteran was "in [a] wheelchair [and] frail."  He was unable to grip fine movements, feed himself, button clothing, shave, or attends to the needs of nature using his upper extremities.  His wife bathed, shaved, and washed him.  He was "wheelchair bound [and] needs assistance from bed to chair."  He was incontinent and wore adult diapers.  Having reviewed the record evidence, the Board concludes that, prior to his death, the Veteran was unable to perform at least one of the personal functions enumerated in § 3.352(a).  See 38 C.F.R. § 3.352(a); see also Turco, 9 Vet. App. at 224.

The October 2009 VA examination report also indicates that the Veteran was unable to stand and "confined to hosp[ital] bed."  He was confined to his bed for 12 hours overnight and 8 hours during the day or for a total of 20 hours daily.  These findings on VA aid and attendance/housebound examination in October 2009 persuasively suggest that, prior to his death, the Veteran also was bedridden.  See 38 C.F.R. § 3.352.

In summary, the Board finds that, although the Veteran did not have a single permanent disability rated 100 percent disabling or additional disability or disabilities independently ratable at 60 percent or more during his lifetime, prior to his death, he needed the regular aid and attendance of another person and was substantially confined to his home due to disabilities which it was reasonably certain would remain throughout his lifetime.  Therefore, the Appellant's claim of entitlement to special monthly pension (SMP) based on the need for aid and attendance, for accrued benefits purposes, is granted.


ORDER

Entitlement to special monthly pension based on the need for aid and attendance, for accrued benefits purposes, is granted.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


